DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowed Claims
Claims 1-27 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1: The prior art does not disclose nor render obvious all of the cumulative
limitations of claim(s) 1 with special attention given to the limitation claiming “an insulative adhesive spacer in contact with said encasement material and having a compressible adhesive capable of absorption of corrosion products from said first and/or second sacrificial metal, wherein the insulative adhesive spacer is adhesively attached to said anode body to provide electrical and ionic insulation and an electrical and ionic path to optimize charge distribution around the anode”. The closest prior art is Bennett et al (US 2007/0194774 A1), which discloses a sacrificial anode body that has an insulative spacer (see e.g. [0033] lines 1-7 of Bennett) located in contact with said encasement material of said anode body (see e.g. [0033] and #16 on Fig 1 of Bennett), wherein the insulative adhesive spacer is located outside of the anode body (see e.g. #16 on Fig 2 of Bennett). However, this spacer is not an adhesive spacer that is compressible and capable of absorption of corrosion products nor does it provide electrical and ionic insulation and an electrical and ionic path to optimize charge distribution around the anode. While prior art teaches some features of the spacer, such as McCready (US 5,102,514) teaching an adhesive spacer, there is no teaching or motivation that would make all the limitations for the spacer obvious in view of Bennett. 

Claim 9: The prior art does not disclose nor render obvious all of the cumulative
limitations of claim(s) 9 with special attention given to the limitation claiming “an insulative adhesive spacer in contact with said encasement material and having a compressible adhesive capable of absorption of corrosion products from said first and/or second sacrificial metal, wherein the insulative adhesive spacer adhesively attaches said anode body to said steel reinforcement and provides electrical and ionic insulation and an electrical or ionic path spacer to optimize charge distribution around the anode”. The closest prior art is Bennett et al (US 2007/0194774 A1), which discloses a sacrificial anode body that has an insulative spacer (see e.g. [0033] lines 1-7 of Bennett) located in contact with said encasement material of said anode body (see e.g. [0033] and #16 on Fig 1 of Bennett), wherein the insulative adhesive spacer is located outside of the anode body (see e.g. #16 on Fig 2 of Bennett). However, this spacer is not an adhesive spacer that is compressible and capable of absorption of corrosion products nor does it provide electrical and ionic insulation and an electrical and ionic path to optimize charge distribution around the anode. While prior art teaches some features of the spacer, such as McCready (US 5,102,514) teaching an adhesive spacer, there is no teaching or motivation that would make all the limitations for the spacer obvious in view of Bennett.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961. The examiner can normally be reached 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795